UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7847



RONALD G. BAILEY-EL,

                                             Plaintiff - Appellant,

          versus


PRISON HEALTHCARE SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1510-WMN)


Submitted:     May 4, 1999                  Decided:   June 24, 1999


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald G. Bailey-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Bailey-El appeals from the district court’s order

dismissing without prejudice his complaint under 42 U.S.C.A. § 1983

(West Supp. 1998). The district court’s dismissal without prejudice

is not appealable.   See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).      A dismissal

without prejudice is a final order only if “‘no amendment [to the

complaint] could cure the defects in the plaintiff’s case.’”    Id.

at 1066 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)). In ascertaining whether a dismissal

without prejudice is reviewable in this court, the court must

determine “whether the plaintiff could save his action by merely

amending his complaint.”    Domino Sugar, 10 F.3d at 1066-67.    In

this case, Bailey-El may move the district court to reopen his case

and file an amended complaint either realleging Prison Healthcare

Services as the proper defendant or, alternatively, naming another

party as the proper defendant.   Therefore, the dismissal order is

not appealable. Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                 2